Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                         Illinois Official Reports                      the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2019.07.15
                                                                        09:04:01 -05'00'



                  In re Estate of Bohn, 2019 IL App (1st) 173083



Appellate Court     In re ESTATE OF JOHN A. BOHN JR., Deceased (PATRICIA A.
Caption             BUCZKIEWICZ, Claimant-Appellant, v. JOHN BOHN SR., as
                    Independent Administrator of the Estate of John A. Bohn Jr.,
                    Deceased, Respondent-Appellee).



District & No.      First District, Fourth Division
                    Docket No. 1-17-3083



Filed               March 28, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 16-P-1706; the
Review              Hon. Susan M. Coleman, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Steven P. Blonder, Kevin M. Noonan, and Jonathan L. Loew, of Much
Appeal              Shelist, P.C., of Chicago, for appellant.

                    No brief filed for appellee.



Panel               JUSTICE BURKE delivered the judgment of the court, with opinion.
                    Presiding Justice McBride and Justice Gordon concurred in the
                    judgment and opinion.
                                               OPINION

¶1       After John A. Bohn Jr., passed away, his father opened a probate estate and was appointed
     the estate’s administrator. Patricia A. Buczkiewicz filed a claim against the estate, alleging that
     she and the decedent had lived together for 40 years and seeking quantum meruit and fair
     compensation for various services rendered while he was alive. On the estate’s motion, the
     circuit court dismissed her claim, finding that, as a matter of law, she was incapable of
     providing caregiving services to the decedent. The court based its ruling solely on photographs
     that had been attached to the estate’s reply in support of its motion to dismiss, which depicted
     the residence previously owned by the decedent, now part of his estate, in a state of disrepair.
     On appeal, Buczkiewicz contends that the circuit court erred in dismissing her claim based
     solely on the photographs of the residence. We agree with Buczkiewicz, and for the reasons
     that follow, we reverse the circuit court’s dismissal and remand for further proceedings.

¶2                                         I. BACKGROUND
¶3       On February 7, 2016, John A. Bohn Jr. (decedent) passed away at age 57 without a will,
     leaving to his estate a nominal amount of cash and real estate worth approximately $100,000.
     The decedent’s father, John Bohn Sr., opened a probate estate and filed a petition for letters of
     administration. The circuit court granted the petition and appointed him the independent
     administrator of the decedent’s estate (administrator). For three weeks in April 2016, the
     administrator published notice of the decedent’s death, informing potential creditors that
     claims must be filed against the estate on or before October 11, 2016.
¶4       In August 2016, Patricia A. Buczkiewicz filed a pro se complaint against the estate,
     alleging that she and the decedent met in 1976 and had lived together for 40 years without
     marrying. She claimed that they supported each other over the years, and in 1998, they moved
     to Northlake, Illinois. At some point after moving, she was electrocuted at work and could no
     longer adequately perform her work duties. While the decedent worked, Buczkiewicz stayed
     home and performed various household chores. For her work over the years, she allegedly
     never received any compensation. After the decedent passed away, the administrator evicted
     Buczkiewicz from the Northlake residence. Buczkiewicz sought “quantum meruit support
     during life,” an opportunity to be heard, and “what’s fair.”
¶5       The estate moved to dismiss Buczkiewicz’s complaint, arguing that she had no standing in
     the cause and was not an interested party because she never filed a timely claim with the estate.
     The estate also asserted that Buczkiewicz had been evicted from the residence by an order of
     the court (case No. 2016 M4 3095), and in the eviction action, she raised the same allegations
     contained in her complaint, but the circuit court deemed them unfounded. Buczkiewicz
     subsequently obtained the representation of counsel.
¶6       Buczkiewicz responded to the estate’s motion, arguing that she was a creditor of the estate,
     she was an interested person under Illinois law, and her complaint against the estate was timely
     filed. Further, she posited that, while the eviction action adjudicated a right to possession of the
     Northlake residence, it did not adjudicate her claim against the estate. She contended that her
     complaint’s principal allegation was the entitlement to fair compensation for the caregiving
     services rendered to the decedent while he was alive, and she should have the merits of her
     claim heard.


                                                  -2-
¶7         The estate replied and gave its version of the decedent’s relationship with Buczkiewicz and
       her connection to the Northlake residence. According to the reply, Buczkiewicz and the
       decedent met in 1976, but did not live together for 40 years. The decedent bought the
       Northlake residence in 1998 and moved there with his parents, not Buczkiewicz. The parents
       remained there until 2007, when they moved to Chicago. At that time, the decedent allowed
       Buczkiewicz to live in one room of the Northlake residence. In October 2009, the decedent and
       Buczkiewicz argued about her “hoarding habits,” which prompted him to move to Chicago,
       where he remained until his death in February 2016. Meanwhile, Buczkiewicz continued to
       live at the Northlake residence. In November 2011, the decedent gave her a 30-day eviction
       notice. In January 2012, he filed a forcible detainer action to evict her from the residence (case
       No. 12 M4 30). Although the circuit court entered an order of possession in his favor, he did
       not enforce the order because Buczkiewicz promised to vacate the residence. On October 20,
       2016, eight months after the decedent passed away, the administrator, on behalf of the estate,
       obtained an order of possession for the Northlake residence against Buczkiewicz (case No.
       2016 M4 3095). After obtaining possession of the Northlake residence, the administrator
       found the home “uninhabitable” due to Buczkiewicz’s actions, and the estate had to expend
       thousands of dollars to clean the residence. The estate’s reply asserted that Buczkiewicz never
       provided services to the decedent and never paid rent, taxes, insurance, or utilities for the
       residence. The estate contended that Buczkiewicz had no legal relationship with the decedent
       and never provided services to him. It also maintained that she failed to file a timely and valid
       claim against the estate.
¶8         The administrator of the estate attached multiple documents to the reply, including several
       photographs allegedly from the Northlake residence that demonstrated how the residence was
       uninhabitable. The photographs show garbage bags strewn all over the residence, including,
       according to the administrator, “human feces” on the ground.
¶9         In December 2017, in a written order, the circuit court granted the estate’s motion to
       dismiss with prejudice. The court found that Buczkiewicz had timely filed her claim against
       the estate, but, “based on the pictures attached to the estate’s reply,” held “as a matter of law
       that Ms. Buczkiewicz was incapable of providing caregiving services to decedent.”
¶ 10       Buczkiewicz subsequently appealed under Illinois Supreme Court Rule 304(b)(1) (eff.
       Mar. 8, 2016).

¶ 11                                            II. ANALYSIS
¶ 12        Buczkiewicz contends that the circuit court erred by holding that, as a matter of law, she
       was incapable of providing caregiving services to the decedent while he was alive, based solely
       on unauthenticated photographs that were attached to the reply of the estate’s motion to
       dismiss.
¶ 13        Initially, we note that the estate has not filed a brief as the appellee in this matter. But in
       light of the claimed error, we do not need the aid of an appellee’s brief to resolve this appeal.
       See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).
¶ 14        Before discussing the propriety of the circuit court’s dismissal, we first observe that, in
       filing a claim against an estate, “ ‘[t]echnical legal form is not required.’ ” In re Estate of
       Krpan, 2013 IL App (2d) 121424, ¶ 19 (quoting In re Estate of Wagler, 217 Ill. App. 3d 526,
       529 (1991)). To adequately file a claim against an estate, the party may file the claim with the
       circuit court, the representative of the estate, or both (755 ILCS 5/18-1(a) (West 2016)). The

                                                    -3-
       claim must be filed “in writing” and state “sufficient information to notify the representative of
       the nature of the claim or other relief sought” (id. § 18-2). Because a claim is not a pleading, it
       does not need to be well-pled, as our rules of civil procedure would normally demand (In re
       Estate of Krpan, 2013 IL App (2d) 121424, ¶ 19), nor does it even need to set forth a formal
       legal claim. Craig v. Zink, 2016 IL App (4th) 150939, ¶ 28. While the form necessary to
       present a claim is relaxed, the time to file one is not. In re Estate of Parker, 2011 IL App (1st)
102871, ¶¶ 57-58. If the claim is not filed against the estate within the time period prescribed
       by the Probate Act of 1975 (Probate Act) (755 ILCS 5/1-1 et seq. (West 2016)), the claim is
       barred. In re Estate of Parker, 2011 IL App (1st) 102871, ¶¶ 57-58. In this case, the time
       period was within six months of the first published notice of the decedent’s death. See 755
       ILCS 5/18-3(a), 18-12(a) (West 2016).
¶ 15        Given these relaxed standards, Buczkiewicz’s claim against the estate, filed in the circuit
       court and alleging that she was entitled to quantum meruit and “fair” compensation for various
       services rendered over the years for the decedent, was sufficient to meet the requirements of
       sections 18-1(a) and 18-2 of the Probate Act (id. §§ 18-1(a), 18-2). See In re Estate of Walsh,
       2012 IL App (2d) 110938, ¶¶ 59-61 (determining whether a claimant against an estate had
       sufficiently established the elements of quantum meruit at trial); In re Estate of Brittin, 247 Ill.
       App. 3d 756, 760 (1993) (finding that the claimants made a valid claim against an estate for the
       value of services performed by them for the decedent). Furthermore, Buczkiewicz timely filed
       her claim, as she did so within six months of the first published notice of the decedent’s death.
¶ 16        Once a claim is sufficiently and timely filed, section 18-7 of the Probate Act (755 ILCS
       5/18-7 (West 2016)) discusses the procedure for its adjudication. Section 18-7(a) provides that
       “[o]n the call of a claim it may be allowed, set for trial, continued or dismissed.” Id. § 18-7(a).
       If the representative of the estate or his attorney consents to the claim, or if no pleading has
       been filed against the claim, the circuit court may either accept the claim as proved or require
       the claimant prove her claim. Id. Under this section, the court has “wide latitude in allowing
       claims or requiring proof of claims.” In re Estate of Andernovics, 197 Ill. 2d 500, 507 (2001).
       But “claims against an estate should be scrutinized with care and should not be allowed except
       on clear proof.” Id. at 508-09. The party bringing the claim has the burden to prove it by a
       preponderance of the evidence. In re Estate of Bozarth, 2014 IL App (4th) 130309, ¶ 30.
¶ 17        Different presumptions apply to the value of services provided to the decedent while he
       was alive, depending on who provided them. If the services were provided by someone who is
       related to the decedent, there is a rebuttable presumption that they were done gratuitously
       without an expectation of payment. In re Estate of Walsh, 2012 IL App (2d) 110938, ¶ 39. If
       the services were provided by someone who is not related to the decedent, there is a rebuttable
       presumption that they were done with an expectation of payment. Id. However, “ ‘[b]lood
       kinship is not necessary in order to raise’ the presumption of gratuitous service.” Id. (quoting
       In re Estate of Milborn, 122 Ill. App. 3d 688, 692 (1984)). Rather, the presumption is based on
       the concept of “ ‘mutual dependence’ ” and can arise when unrelated people live together as
       one family. Id. (quoting In re Estate of Milborn, 122 Ill. App. 3d at 692). Where the
       presumption of gratuitous services exists, it may be rebutted with sufficient evidence of an
       express or implied contract. In re Estate of Templeton, 339 Ill. App. 3d 310, 314 (2003). “The
       amount of evidence sufficient to rebut the presumption of gratuity depends on the facts of each
       case; the presumption diminishes in direct proportion to the remoteness of the degree and
       character of the family relationship and the character of the duties performed.” Id.


                                                    -4-
¶ 18       Probate courts are tasked with the responsibility to “ ‘ascertain the true facts, and charge
       the executor with the amount justly chargeable against [the estate], and no more.’ ” In re Estate
       of Andernovics, 197 Ill. 2d at 509 (quoting Millard v. Harris, 119 Ill. 185, 199 (1887)). Thus,
       even if a claim is consented to by the estate, it is the circuit court’s ultimate responsibility to
       “allow or disallow any claim.” (Emphasis in original.) Id. at 510. Generally, procedures under
       the Probate Act afford wide latitude to the circuit court in its adjudication of claims (see id. at
       507), meaning we ordinarily would give deference to the court in reviewing its denial of a
       claim. See In re Estate of Bozarth, 2014 IL App (4th) 130309, ¶ 31. However, the circuit court
       here dismissed Buczkiewicz’s claim as a matter of law, meaning we review the dismissal
       de novo. In re Estate of Sterba, 2016 IL App (3d) 150483, ¶ 10.
¶ 19       In this case, there is no indication from the record that the circuit court held an evidentiary
       hearing to determine, for example, what presumption applied to Buczkiewicz’s claim of
       compensation for services provided to the decedent while he was alive and ultimately whether
       or not her claim was meritorious. On the contrary, the court found as a matter of law that
       Buczkiewicz could not have provided caregiving services to the decedent while he was alive,
       and as a result, dismissed her claim, based solely on unauthenticated photographs allegedly
       from the Northlake residence. There are multiple problems with the court’s ruling.
¶ 20       First, as observed by Buczkiewicz, the circuit court apparently accepted the word of the
       estate without any foundation of, for example, who took the photographs and when they were
       taken in order to ascertain if the photographs accurately depicted the Northlake residence. See
       Lambert v. Coonrod, 2012 IL App (4th) 110518, ¶ 29 (photographs are generally admissible as
       evidence if they are identified by a witness who has personal knowledge of the subject matter
       depicted in the photographs and the witness testifies that the photographs are a fair and
       accurate representation of the subject matter at the relevant time).
¶ 21       But even if we were to assume arguendo that the administrator of the estate authenticated
       the photographs and they truly represented the residence upon him taking possession, there is
       another, more fundamental, problem with the photographs. In the estate’s reply, it stated that
       the administrator took possession of the Northlake residence on October 20, 2016, and upon
       taking possession, he found the home “uninhabitable” due to the actions of Buczkiewicz. The
       photographs of the Northlake residence were attached to the reply to show how Buczkiewicz
       had made the residence uninhabitable. But this means that the photographs were not taken
       until, at the very earliest, October 20, 2016. Yet Buczkiewicz’s claim for compensation for
       services rendered related to a time period from 1976, when she allegedly met the decedent and
       began living with him, until his death in February 2016, all well before October 2016. That is
       to say, the photographs are not at all relevant to the time period alleged in Buczkiewicz’s claim
       and, therefore, have little bearing on the merits of her claim. While the photographs
       undoubtedly depict the residence of a hoarder with garbage strewn about, we simply cannot
       assume that, because the residence was in disrepair in October 2016, it was in disrepair years or
       even months earlier.
¶ 22       Furthermore, according to the reply, the decedent only purchased the Northlake residence
       in 1998, leaving 22 years of alleged services rendered by Buczkiewicz to the decedent
       occurring while the decedent did not even own the residence depicted in the photographs. In
       light of the foregoing, the photographs do not demonstrate that, as a matter of law,
       Buczkiewicz could not have provided caregiving services to the decedent while he was alive.
       Instead, there were plainly factual issues that needed to be resolved. See Hobin v. O’Donnell,

                                                    -5-
       115 Ill. App. 3d 940, 941-43 (1983) (where there were significant questions of fact that needed
       to be resolved regarding a claimant’s claim against an estate, the circuit court erred by
       dismissing the claim as a matter of law). While we express no opinion on the actual merits of
       the claim raised by Buczkiewicz, the circuit court prematurely denied her the ability to prove
       her claim that she was entitled to compensation for the value of services rendered to the
       decedent while he was alive. Consequently, the circuit court erred when it dismissed her claim
       as a matter of law.
¶ 23        Additionally, Buczkiewicz argues that, in the event we reverse the circuit court’s dismissal,
       we should assign the case to a different trial judge on remand due to the trial judge’s
       “unwarranted disregard” for her as a litigant. However, since the initiation of this appeal, the
       trial judge has retired, a fact of which we may take judicial notice. See People v. Smith, 326 Ill.
       App. 3d 831, 855 (2001) (“We take judicial notice that the trial judge has retired from the
       bench; therefore, a different judge will consider this petition on remand.”). Consequently,
       Buczkiewicz’s request for the case to be reassigned to a new judge is moot.

¶ 24                                      III. CONCLUSION
¶ 25      For the foregoing reasons, we reverse the judgment of the circuit court of Cook County and
       remand for further proceedings.

¶ 26      Reversed and remanded.




                                                    -6-